DETAILED ACTION
Notice of Pre-AIA  or AIA  Status. 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	Claims 21-40 filed and preliminary amended on 02/17/2022 are pending and being examined. Claims 21, 28, and 35 are independent form.

Priority
3.	This application is a CON of 16/566,121 filed on 09/10/2019, now PAT 11113575

Nonstatutory Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11113575. Although the claims at issue are not identical, they are not patentably distinct from each other because the respective claims between the instant application and U.S. Patent No. 11113575 describe the same invention. Specifically, each of claims 21-40 of the instant application is broader than the corresponding claim of claims 1-20 of U.S. Patent No. 11113575. For the sake of brevity, and given that the filling of a “terminal disclaimer” can overcome this rejection. The examiner shall not detail each and every minor difference between the patent and application claims. However, should applicant request such a detailed breakdown, the examiner will be happy to oblige in subsequent Office Action.

Instant application 17/467,170
U.S. Patent No. 11113575
21. A method performed by one or more computer processors, comprising: gathering a first set of feature data for a first image of a first item, the first set of feature data including image features describing the first image; determining a first probability score for the first image by using the first set of feature data as input in a machine learning model, the first probability score indicating an estimated probability that the first image is suitable to represent the first item, the machine learning model having been trained based on a set of training images of the first item and sets of feature data associated with the set of training images; gathering a second set of feature data for a second image of the first item, the second set of feature data including image features describing the second image; determining a second probability score for the second image by using the second set of feature data as input in the machine learning model, the second probability score indicating an estimated probability that the second image is suitable to represent the first item; and selecting, based on a comparison of at least the first probability score and the second probability score, the first image to represent the first item.

1. A method comprising: gathering, a first set of feature data for a first image included as part of a first listing for a first item, the first set of feature data including image features describing the first image and user features describing a first user that posted the first listing for the first item; determining a first probability score for the first image by using the first set of feature data as input in a machine learning model, the first probability score indicating an estimated probability that the first image is suitable to represent the first item, the machine learning model having been trained based on a set of training images of the first item and sets of feature data associated with the set of training images; gathering, a second set of feature data for a second image included as part of a second listing for the first item, the second set of feature data including image features describing the second image and user features describing a second user that posted the second listing for the first item; determining a second probability score for the second image by using the second set of feature data as input in the machine learning model, the second probability score indicating an estimated probability that the second image is suitable to represent the first item; and selecting, based on a comparison of at least the first probability score and the second probability score, the first image to represent the first item.


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Goswami et al (US Pub 2012/0128239, hereinafter “Goswami”) in view of Telebi et al (“NIMA: Neural Image Assessment”, IEEE, 2018, hereinafter “Telebi”). 

Regarding claim 21, Goswami discloses a method performed by one or more computer processors (the image assessment machine; see fig.4-fig.6), comprising: 
gathering a first set of feature data for a first image of a first item, the first set of feature data including image features describing the first image (the machine may access the initial image of the item pants and analyze the visual characteristics/features of the initial image; see 510-520 of fig.6, para.75, and par.76); 
determining a first probability score for the first image by using the first set of feature data as input in a machine learning model, the first probability score indicating an estimated probability that the first image is suitable to represent the first item (the machine may determine a score that quantifies a visual characteristic among the one or more visual characteristics of the initial image; see 530 of fig.6 and para.77); 
gathering a second set of feature data for a second image of the first item, the second set of feature data including image features describing the second image; determining a second probability score for the second image by using the second set of feature data as input in the machine learning model, the second probability score indicating an estimated probability that the second image is suitable to represent the first item; and 
selecting, based on a comparison of at least the first probability score and the second probability score, the first image to represent the first item (the machine may replace the initial image with an alternative image of higher quality score than the initial image; see 641 of fig.6 and para.82).

Goswami does not explicitly disclose “the machine learning model having been trained based on a set of training images of the first item and sets of feature data associated with the set of training images” as recited in the claim.  However, in same field of endeavor, i.e., in the field of image assessment, Telebi teaches a convolutional neural network (CNN) for image quality assessment (see Sec. I-B, paragraph 1, lines 1-8; see fig.8); where the CNN (i.e., “the machine learning model” called in the claim) is trained to determine the quality score of an image of an item (see fig.4) based on a set of training images of an item and sets of feature data associated with the set of training images (see fig.8 and Sec. II, par.2; see Sec. I-B, paragraph 1, lines 1-8). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Telebi into the teachings of Goswami by employing a convolutional neural network (CNN) for image quality assessment. The suggestion/motivation for doing so would have been to predict the distributions of human opinion scores using a CNN (Telebi, see abstract).

Regarding claim 22, 29, 36, the combination of Goswami and Telebi discloses, wherein selecting the first image to represent the first item comprises: determining, based on the comparison of at least the first probability score and the second probability score, that the first probability score is greater than the second probability score (the machine may replace the initial image with an alternative image of higher quality score than the initial image; see 641 of fig.6 and para.82).

Regarding claim 23, 30, 37, the combination of Goswami and Telebi discloses, wherein the first set of feature data for the first image also includes item features describing the first item (the machine may analyze the visual characteristics/features of the image 111 of the pants; see 510-520 of fig.6, para.75, and par.76).

Regarding claim 24, 31, 38, the combination of Goswami and Telebi discloses, wherein the first set of feature data for the first image also includes categorical features describing a category of items in which the first item is included (Goswami, the image dataset includes “product identifier”; see “pants”, “cheese”, “game ball”…and coffee cup”  of fig.1).

Regarding claim 25, 32, 39, the combination of Goswami and Telebi discloses, wherein each training image from the set of training images is labeled to indicate whether a respective training image is suitable to represent the first item (Telebi, each of the training images is scored by a rating from 1 to 10 associated with the quality of the image; see Sec.I-C, para.1, lines 1-8).

Regarding claim 26, 33, 40, the combination of Goswami and Telebi discloses t, further comprising: gathering, a third set of feature data for a third image of the first item, the third set of feature data including image features describing the third image; and determining a third probability score for the third image by using the third set of feature data as input in the machine learning model, the third probability score indicating on estimated probability that the third image is suitable to represent the first item, wherein the comparison of at least the first probability score and the second probability score also includes the third probability score (Goswami, the image assessment machine may continue to notify the seller that the image is of low quality and prompt the seller to provide a higher quality image of the item; see para.24).

Regarding claim 27, 34, the combination of Goswami and Telebi discloses the method of claim 21, wherein the first image is selected to represent the first item by representing a category of items that encompasses the first item (Goswami, wherein the image of the pants represents the pants; see 111 of fig.1).

Regarding claim 28, 35, each of them is an inherent variation of claim 21, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 21.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        11/9/2022